JUSTICE HOPKINS, dissenting: The majority relies upon the defendant’s previous concession that a warrant existed and upon the faulty presumption that we know that probable cause existed to obtain that warrant. To find this "knowledge” of probable cause, the majority relates facts that were the product of what the "investigation developed.” However, the investigation was determined by the trial judge below to be incredible. In fact, the trial judge found: "[N]o credible evidence was adduced at the hearing that would support the allegations in the complaint for search warrant. *** [Rt is further the ruling of the Court that the warrant cannot be restored where there is no credible evidence as to its contents.” In the light of these findings by the trial judge, who heard and witnessed the testimony, and who evaluated the demeanor of retired detective John Light, the majority decides that the State presented irrefutable evidence of the warrant’s procurement, issuance, and execution. Any "good faith” exception that relies on what the trial court finds to be incredible ought not be sanctioned by a court of review. If the fourth amendment requires a warrant, and if we permit the restoration of a warrant with incredible evidence, when no physical warrant exists, then I must agree with the trial judge that to reverse this decision "would undermine the integrity and reasoning of the Fourth Amendment.” We sent this cause back after the first appeal to assure the State its right to an evidentiary hearing. A hearing was conducted, and the trial court made its findings. Based upon the record before us, there is no good cause to reverse those findings, and I respectfully dissent.